DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2021, 03/22/2021, 04/15/2021 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-8, and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,399,364 (hereafter patent’364). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims similar subject matter and the claims in the instant application are obvious in view of the patent as shown below.
Regarding claim 1, claims 1 and 2 of patent’364 teaches an intermediate unit comprising (claim 1 line 1): 
a transportation path that transports a medium to a post processing unit that performs post processing on the medium, the medium being printed by a printing unit that prints on the medium by using liquid (claim 1 lines 2-6);
wherein the transportation path is provided with a drying unit that accelerates the drying of the medium (claim 1 lines 9-11), 
wherein the transportation path is provided with a plurality of inversion paths in each of which the medium is configured to be inverted upside down (claim 1 lines 7-9), 
wherein the drying unit is provided in an inversion path of the inversion paths (claim 1 lines 9-11), and 
wherein the drying unit is driven according to the printing data (claim 2).

Regarding claim 2, claim 1 of patent’364 further teaches wherein the drying unit is driven according to a printing duty as the printing data (claim 2, drying unit is driven according to moisture content of the medium and the moisture content is based on the amount of ink on the medium which is print duty). 

Regarding claim 5, claim 1 of patent’364 further teaches wherein one of the  inversion paths is selected according to printing data for the medium (claim 1 lines 12-15). 

Regarding claim 6, claim 6 of patent’364 further teaches wherein the drying unit includes an air blower (claim 6). 

Regarding claim 7, claims 1 and 4 of patent’364 further teaches wherein a plurality of the drying units are provided (first and second drying units in claim 4), and 
wherein the inversion path includes an inner path surface which is positioned on the inner side of a curve formed by the inversion path and an outer path surface which is positioned on the outer side of the curve formed by the inversion path (claim 1 lines 7-10), and 
wherein a first drying unit is disposed to send air toward the inner path surface and a second drying unit is disposed to send air toward the outer path surface (first and second drying units facing opposite surfaces of the medium in claim 4). 

Regarding claim 8, claim 5 of patent’364 further teaches wherein a plurality of the drying units are provided, and wherein the drying units are controlled independently of each other according to the each of the printing duty (claim 5). 

Regarding claim 11, claim 2 of patent’364 further teaches wherein the drying unit performs the drying when the printing duty is equal to or greater than a predetermined threshold value (claim 2).

Regarding claim 12, claim 2 of patent’364 further teaches wherein the drying unit performs the drying based on a drying condition that is adjusted according to the 

Regarding claim 13, claim 6 of patent’364 further teaches wherein the drying unit includes an air blower and a heater, and wherein the drying condition includes air blowing intensity or air blowing time (claim 6 teaches drying unit including air blower). Claim 6 does not explicitly teach presence of heater and considering blowing intensity or air blowing time as drying condition. However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include heating source in front of air blowing unit of the drying unit and controlling heating amount of the drying unit based on the intensity and time of blowing in the heating unit of Claim 6 to provide required amount of drying heat to a recording medium for instance based on the print data ejecting high or low amount of ink.  

Regarding claim 14, claim  of patent’364 further teaches wherein a plurality of the drying units are provided, and wherein the inversion path includes an inner path surface which is positioned on the inner side of a curve formed by the inversion path and an outer path surface which is positioned on the outer side of the curve formed by the inversion path, and wherein a first drying unit is disposed to send air toward the inner path surface and a second drying unit is disposed to send air toward the outer path surface (Claim 4 first drying unit and second drying unit facing opposite surfaces of the medium).

Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive. The double patenting rejection of the amended claims 1, 2, 5-8, and 11-14 over the claims of US patent US 10,399,364 are maintained. Applicant’s attention is respectfully directed to the above double patenting rejections of the amended claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853